Order entered July 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00807-CV

 IN RE TOYOTA MOTOR SALES, U.S.A., INC. TOYOTA MOTOR CORPORATION,
 TOYOTA MOTOR NORTH AMERICA, INC., TOYOTA MOTOR ENGINEERING &
  MANUFACTURING NORTH AMERICA, INC., AND EDWARD MANTEY, Relators

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-15296

                                          ORDER
                      Before Justices Lang-Miers, Fillmore, and Whitehill

       Before the Court is relators’ emergency motion for temporary relief. The emergency

motion is DENIED AS MOOT in light of the Court’s opinion of this date denying relators’

petition for writ of mandamus.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE